RESTRICTED STOCK AGREEMENT

PURSUANT TO

THE AMERIGROUP CORPORATION

2005 EQUITY INCENTIVE PLAN

This Restricted Stock Agreement is made and entered into as of      (the “Date
of Grant”), by and between AMERIGROUP Corporation, a Delaware corporation (the
“Company”), and      (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2005 Equity Incentive
Plan (the “Plan”).

1. Number of Shares. The Company hereby grants to the Participant      shares of
Restricted Stock, subject to all of the terms and conditions of this Restricted
Stock Agreement and the Plan. Such shares of Restricted Stock shall be evidenced
by a book entry statement bearing the restrictive legends described in Section 6
hereof. The book entry transfer evidencing the shares of Restricted Stock shall
be held in the custody of the Company until the restrictions thereon shall have
lapsed, and, as a condition to the grant of the Restricted Stock, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to the Restricted Stock in such form as the Secretary of the Company
may require. Reasonably promptly after the restrictions on transferability of a
share of Restricted Stock shall lapse, the Company shall cause to be delivered
to the Participant a certificate evidencing such share, free of the legends
described in Section 6 hereof.

2. Lapse of Restrictions.

(a) Subject to Section 4 hereof, the restrictions on transfer set forth in
Section 2(b) hereof shall lapse as follows, subject to the continued employment
of Participant by the Company or one of its Affiliates:

[vesting schedule]

Upon termination of the Participant’s employment with the Company (or any
subsidiary of the Company), any shares of Restricted Stock as to which the
restrictions on transferability shall not already have lapsed shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.

(b) Until the restrictions on transfer of the Restricted Stock lapse as provided
in Section 2(a) hereof, or as otherwise provided in the Plan, no transfer of the
Restricted Stock or any of the Participant’s rights with respect to the
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Unless the Administrator determines otherwise,
upon any attempt to transfer a share of Restricted Stock or any rights in
respect of a share of Restricted Stock before the lapse of such restrictions,
such share, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.

3. Adjustments. In the event of any Change in Capitalization, the Administrator
shall take such actions pursuant to Section 5 of the Plan (including the
provisions thereof relating to the cancellation of Awards in exchange for a
payment in cash or other property) as it deems appropriate.

4. Change in Control. [At the discretion of the Administrator, either]

Any shares of Restricted Stock that have not previously vested shall be deemed
fully vested if the Participant’s employment or service with the Company or any
Subsidiary or Affiliate is terminated by the Company or any Subsidiary or
Affiliate or any successor entity for any reason (other than for Cause or as a
result of Disabling Conduct (defined below)) within two years following a Change
in Control or if the Participant terminates employment or service with the
Company or any Subsidiary or Affiliate within two years following the Change in
Control and after there is a material adverse change in the nature or status of
the Participant’s duties or responsibilities from those in effect immediately
prior to the Change in Control. For purposes of the preceding sentence,
“Disabling Conduct” shall mean conduct involving a breach of the covenants made
in Section 5 hereof.

[or]

Any shares of Restricted Stock that have not previously vested shall become
fully vested upon a Change in Control.

5. Covenant Not to Compete.

(a) In consideration for the grant of the Restricted Stock, and as a material
condition to the grant, the Participant hereby expressly agrees as follows:

(i) The Participant will act in the best interests of the Company and its
Subsidiaries and Affiliates (each, an “AMERIGROUP Company” and collectively, the
“AMERIGROUP Companies”) throughout the period of the Participant’s employment
with any of the AMERIGROUP Companies; and

(ii) At all times while employed by any AMERIGROUP Company and at all times
during the Covered Post-Employment Period (defined below), the Participant will
not (A) compete with any AMERIGROUP Company by serving a Competitor (defined
below) in any managerial capacity, or in any capacity that influences business
strategy, with respect to a Covered Product or Service (defined below) that the
Competitor is offering in a Covered Area (defined below) or developing to offer
in a Covered Area, or (B) solicit for employment, interfere with the employment
relationship of or endeavor to entice away any employee of any AMERIGROUP
Company.

(b) As used herein,

(i) The “Covered Post-Employment Period” means the twelve (12) month period
beginning on the first day on which the Participant is no longer employed by any
AMERIGROUP Company as a result of the Participant’s resignation or termination
for Cause and ending on the first anniversary of such date. (In the event the
Company terminates the Participant without Cause, there shall not be a Covered
Post-Employment Period.)

(ii) “Competitor” means any entity or person that provides or is planning to
provide a Covered Product or Service in competition with a Covered Product or
Service that an AMERIGROUP Company is actively developing, marketing, providing
or selling.

(iii) “Confidential Information” means an AMERIGROUP Company’s material
non-public information concerning its business and affairs, including, without
limitation, trade secrets, strategies, business plans, marketing and advertising
plans, member and provider information, employee and personnel information,
contracts, training manuals, financial projections, budgets and non-public
financial data (including, without limitation, statements with premium revenue
and/or provider compensation terms, reports of actuaries, medical loss reports,
balance sheets and income statements).

(iv) A “Covered Product or Service” shall mean a managed health care product or
service offered or provided to any beneficiary of and/or participant in any
Medicaid, Medicaid-related, or SSI program, any government-funded children’s
health insurance program or any federal and/or state sponsored health care
program that is substantially similar to any of such programs.

(v) The “Covered Area” shall consist of each city, county and other similar
governmental territory in which an AMERIGROUP Company provides or has made
material efforts to develop and provide a Covered Product or Service to its
members, if in the course of the Participant’s employment with an AMERIGROUP
Company he or she (A) has provided services to an AMERIGROUP Company with
respect to the Covered Products or Services in such city, county or governmental
territory, or (B) reviewed or discussed Confidential Information of an
AMERIGROUP Company with respect to the Covered Product or Service in such city,
county or governmental territory.

(c) The Participant agrees that any breach by the Participant of the covenants
made in Section 5(a) may cause irreparable damage to one or more of the
AMERIGROUP Companies and that in the event of such breach each AMERIGROUP
Company shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of the Participant’s obligations hereunder. The Participant agrees
that any such AMERIGROUP Company may seek and obtain injunctive relief without
posting an injunction bond. The Participant hereby acknowledges and agrees that
the Participant will have access to confidential and proprietary information and
trade secrets concerning the AMERIGROUP Companies during the Participant’s
employment and that the covenants in Section 5(a) are reasonable in scope and
necessary to protect the legitimate business interests of the AMERIGROUP
Companies. The Participant hereby further expressly acknowledges and agrees that
each AMERIGROUP Company is an express third party beneficiary of the terms of
this Agreement. (For the avoidance of doubt, the Participant acknowledges and
agrees that the experience and/or knowledge that the Participant acquires in the
course of his or her employment with an AMERIGROUP Company may relate not only
to the Covered Products and Services of the AMERIGROUP Company with which he or
she is employed, but also those of other AMERIGROUP Companies.)

6. Legend on Certificates. The Participant agrees that any book entry statement
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend (in addition to
any other legend or legends required under applicable federal and state
securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
AMERIGROUP CORPORATION 2005 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND AMERIGROUP CORPORATION,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT.

7. Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Stock; provided that no
action under this Section 7 shall adversely affect the Participant’s rights
hereunder.

8. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission by facsimile to
the respective parties named below:

     
If to the Company:
  AMERIGROUP Corporation
4425 Corporation Lane
Virginia Beach, VA 23462
Facsimile: (757) 557-6743
Attn: Stanley F. Baldwin
 
   
If to the Participant:
 

 
   

Facsimile:

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

9. Securities Laws Requirements. The Company shall not be obligated to transfer
any Shares to the Participant free of the restrictive legend described in
Section 6 hereof if such transfer, in the opinion of counsel for the Company,
would violate the Securities Act of 1933, as amended (the “Securities Act”) (or
any other federal or state statutes having similar requirements as may be in
effect at that time).

10. No Obligation to Register. The Company shall be under no obligation to
register the shares of Restricted Stock pursuant to the Securities Act or any
other federal or state securities laws.

11. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the shares
of Restricted Stock granted under this Restricted Stock Agreement (whether or
not vested) without the prior written consent of the Company or its
underwriters.

12. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the shares of Restricted Stock by any holder thereof in
violation of the provisions of this Restricted Stock Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any of said shares of Restricted Stock on its
books nor will any of said shares of Restricted Stock be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

13. Taxes. The Participant shall pay to the Company promptly upon request, and
in any event at the time the Participant recognizes taxable income in respect to
the shares of Restricted Stock (or, if the Participant makes an election under
Section 83(b) of the Code in connection with such grant), an amount equal to the
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the shares of Restricted Stock. The Participant may satisfy
the foregoing requirement by making a payment to the Company in cash or, with
the approval of the Administrator, by delivering already owned unrestricted
Shares, in each case, having a value equal to the minimum amount of tax required
to be withheld. Such Shares shall be valued at their Fair Market Value on the
date as of which the amount of tax to be withheld is determined. Fractional
share amounts shall be settled in cash. The Participant shall promptly notify
the Company of any election made pursuant to Section 83(b) of the Code. A form
of such election is attached hereto as Exhibit A.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.

The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Stock and the disposition of the shares of Restricted Stock following
vesting are complex and subject to change.

14. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

15. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Restricted
Stock Agreement.

16.

1

Governing Law. With the exception of Section 5 above, this Restricted Stock
Agreement shall be governed by and construed according to the laws of the State
of Delaware without regard to its principles of conflict of laws. The provisions
of Section 5 above shall be governed by and construed according to the laws of
the Commonwealth of Virginia without regard to its principles of conflict of
laws.

17. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the shares of Restricted Stock and this Restricted Stock
Agreement shall be subject to all terms and conditions of the Plan.

18. Amendments; Construction. The Administrator may amend the terms of this
Restricted Stock Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. To the extent the terms of Section 5 above conflict with any
prior agreement between the parties related to such subject matter, the terms of
Section 5 shall supersede such conflicting terms and control. Headings to
Sections of this Restricted Stock Agreement are intended for convenience of
reference only, are not part of this Restricted Stock Agreement and shall have
no affect on the interpretation hereof.

19. Survival of Terms. This Restricted Stock Agreement shall apply to and bind
the Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
The terms of Section 5 shall expressly survive the forfeiture of the Restricted
Stock and this Agreement.

20. Rights as a Stockholder. Subject to the restrictions set forth in the Plan
and this Restricted Stock Agreement, the Participant shall possess all incidents
of ownership with respect to the shares of Restricted Stock, including the right
to receive or reinvest dividends with respect to such shares of Restricted Stock
and to vote such shares of Restricted Stock.

21. Agreement Not a Contract for Services. Neither the Plan, the granting of the
shares of Restricted Stock, this Restricted Stock Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.

22. Authority of the Administrator. The Administrator shall have full authority
to interpret and construe the terms of the Plan and this Restricted Stock
Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.

23.

2

Representations. The Participant has reviewed with his own tax advisors the
Federal, state, local and foreign tax consequences of the transactions
contemplated by this Restricted Stock Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Restricted Stock Agreement.

24. Severability. Should any provision of this Restricted Stock Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Stock Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Stock
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

25. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Stock Agreement. The Participant has read and
understand the terms and provision thereof, and accepts the shares of Restricted
Stock subject to all the terms and conditions of the Plan and this Restricted
Stock Agreement. The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under this Restricted Stock Agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Agreement on the day and year first above written.

AMERIGROUP CORPORATION

By
Name
Title

     
The Participant

3

EXHIBIT A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

1. The name address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:

NAME OF SPOUSE:

ADDRESS:

IDENTIFICATION NO. OF TAXPAYER:

IDENTIFICATION NUMBER OF SPOUSE:

TAXABLE YEAR:

2. The property with respect to which the election is made is described as
follows:       shares (the “Shares”) of AMERIGROUP Corporation (“Company”).

3. The date on which the property was transferred is:      , 20     .

4. The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $      .

6.The amount (if any) paid for such property is: $      .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:      , 200_

Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated:      , 200_

Spouse of Taxpayer

4